Judgment, Supreme Court, New York County (Thomas A. Farber, J), rendered March 23, 2010, convicting defendant, upon his plea of guilty, of burglary in the first degree and attempted rape in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 13 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses his claim that his sentence is excessive. As an alternative holding, we perceive no basis for reducing the sentence.
Defendant’s pro se claims are unreviewable on the present record, and aré without merit in any event. Concur — Tom, J.P., Friedman, Acosta, Renwick and DeGrasse, JJ.